DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-18, 24, and 45 are currently pending in the application.  Claims 24 and 45 are withdrawn from consideration.  The rejections of record from the office action dated 7/20/2020 not repeated herein have been withdrawn.

Specification
The disclosure is objected to because of the following informalities:  
The Amendments to the Specification, in response to the Objections set forth on 7/20/2020, are acknowledged and entered.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 12, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-20 of U.S. Patent No. 9,309,162 (herein, ‘162)
Regarding claims 1 and 10, although the claims at issue are not identical, they are not patentably distinct from each other.  ‘162 claims an article comprising a liquid-impregnated surface, said surface comprising a matrix of solid features spaced sufficiently close to stably contain an impregnating liquid therebetween or therewithin, wherein the article includes the impregnating liquid between 
‘162 does not expressly claim a vessel as recited in claim 1 of the current application.  However, the copending Specification (col. 6, lines 1-25) defines the article in that it may be a “container;” therefore, it would have been obvious to claim the article as a container (i.e. vessel).  
‘162 does not expressly claim the impregnating fluid has a surface energy density γ (as measured at 25 oC) no great than about 35 mJ/m2.  However, as the current application and '162 both claim that the impregnating fluid is silicon oil (claim 10) (‘162, claim 6) it would follow that silicon oil has a surface energy density γ (as measured at 25 oC) no great than about 35 mJ/m2, absent an objective showing to the contrary.  When the claimed products are identical in structure or composition, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Regarding claims 17 and 18, ‘162 claims solid features comprising nanoneedles, nanograss or posts (i.e. textured) (i.e. nano scale features) (‘162 claims 13). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the claim recites the limitation "a solution comprising the scale-forming mineral" in line 2.   This claim is vague/indefinite as antecedent basis for “the scale-forming mineral” is not present.  While claim 1 recites a resistance to mineral scale deposits, there is no recitation of a scale-forming mineral. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-9, 11 and 14-18 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Anand (Anand, et al., “Enhanced condensation on lubricant-impregnated nanotextured surfaces,” ACS Nano, 6 (11), Oct. 2, 2012, p. 10122-10129).
Regarding claims 1 and 4, Anand teaches enhanced condensation on lubricant impregnated nanotextured surfaces (title).  Specifically, Anand teaches condensation of vapor for many industrial processes, including power generation, desalination, water harvesting, air conditioning, thermal management, enhancing the heat transfer during condensation (p. 10122, col. 1, par. 1; p. 10128, Fig. 5) and antifouling (p. 10128, col. 2).  Specific attention is directed to the condensation apparatus (aka, heat exchanger) on p. 10128 col. 1 and Fig. 5 for which may be regarded as a vessel. 
The lubricant is taught as stably adhered to the surface (i.e. stably contain) (p. 10128, col. 1, par. 2, also see p. 10126, col. 1, par.1).  
The impregnating fluid is taught to be a lubricant, two of which are considered, a fluorinated oil (Krytox® -1506) and an ionic liquid (1-butyl-3-methylimidazolium bis(trifluoromethylsulfonlyl)imide (BMIm) (p. 10124, col. 1, par. 2).  The surface energy densities γ-ov (i.e. γ) are reported at room temperature (i.e. 25 oC) for Krytox® and BMIm, with respect to vapor (v) and water (w), being 17 mN/m and 49 mN/m and 13 and 34 mN/m (i.e. surface energy density no greater than about 35 mJ/m2, no greater than about 30 mJ/m2), respectively (p. 10125, Table 1).  

    PNG
    media_image1.png
    123
    669
    media_image1.png
    Greyscale

Finally, Anand teaches the impregnating fluid to be imparted by capillary forces (p. 10125, col. 1).  And also teaches ɸ = a2/(a+b)2 for which a = b= 10 µm for square posts (see Fig. 3-g, and p. 10123 col. 2).  The examiner notes that this definition of ɸ is identical to that as disclosed by Applicant regarding the ratio of projected area (Spec., [0098]).  ɸ of Anand is 102/(10+10)2 = 100/400 = 0.25 (i.e. 0.001 ≤ ɸ ≤ 0.25).  A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I).
Regarding claim 2, as Anand teaches a stably impregnated lubricant liquid (Anand, p. 10128, col. 1, par. 2, p. 10126, col. 1, par.1) and self-healing (p. 1012, col.2), the surface of which meets the limitation of the claims as filed.  Consequently, it is the examiner’s position that as the structure of the prior art is identical to that as claimed, the prior art structure would meet the limitation of being sufficiently close to contained the impregnating liquid sufficiently well such that small quantities of impregnating liquid lost due to settling, evaporating, and/or dissolution of the impregnating liquid into 
Regarding claim 3, the claim recites that replenishment is achieved via contact with a reservoir comprising the impregnating fluid.  This claim is being interpreted as a statement of intended use as claims 1 and 2 do not positively recite a “reservoir comprising the impregnating liquid” as part of the vessel.  The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP 2111.02 II).  Because the vessel of the prior art is identical to that as being claimed, it would logically follow that the replenishment would be capable via contact with a reservoir comprising the impregnating liquid, as claimed, absent an objective contrary showing. 
Regarding claims 5 and 7, Anand teaches the vessel to be a power generation, desalination, water harvesting, air conditioning, thermal management, enhancing the heat transfer during condensation (p. 10122, col. 1, par. 1; p. 10128, Fig. 5) and antifouling (p. 10128, col. 2), for which any of applications involving ‘water’ would be expected to comprise minerals (i.e. scale forming minerals) and is immicible with said condensed liquid (p. 10122, col. 2, par 1-2).  
Regarding claim 6, the vessel of Anand is designed for condensation processes (Anand, p. 10122).   Further, the claim is being interpreted as a statement of intended use as claims 1 and 2 do not recite the solution comprising a scale-forming mineral as part of the vessel.  The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP 2111.02 II).  Because the vessel  capable of being in contact with a solution comprising a scale-forming mineral, the vessel as claimed does not provide a patentable distinction.  
Regarding claims 8 and 14, Anand teaches the impregnating liquid as a lubricant and the surface to be a nanotextured substrate (Anand, title, whole document), and be self-healing (p. 10122, col. 2).  The claim further recites, “…wherein the liquid-impregnated interior surface of the vessel is configured, during operation, to come into contact with (or maintain contact with) a salt solution comprising a scale-forming mineral, and wherein the spreading coefficient Sos(w) of the impregnating lubricant on the substrate in the presence of the salt solution is greater than zero, such that the impregnating fluid fully submerges the textured substrate.”  This limitation is being interpret as a statement of intended use as the presence of a solution comprising a scale-forming mineral is not part of the claimed vessel.  The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP 2111.02 II).  Because the vessel of the prior is capable of being in contact with (and/or maintain contact with) an immiscible, or negligibly miscible, solution comprising a scale-forming mineral, the vessel as claimed does not provide a patentable distinction.  
Finally, the examiner acknowledges the spreading coefficient of the impregnating lubricant as being > 0 with respect to a salt solution Sos(w).  This is the case described by Anand (p. 10124, col. 1, and entire page) for which the entire texture (i.e. substrate/surface) underneath the water droplets would are covered with the oil (i.e. the impregnating lubricant fully submerges the textured substrate, regarding claim 8) (i.e. wherein the impregnating liquid submerges the surface, regarding claim 14). 
Regarding claim 9, the heat exchanger of Anand is being interpreted as designed for use in process in which the liquid-impregnated surface of the vessel is in contact with a salt solution comprising a scale-forming mineral, or wherein the vessel contains a salt solution comprising a scale-
Regarding claim 11, Anand does not expressly teach the vessel as being scale-phobic that inhibits scale formation thereupon.  However, as the vessel of Anand is identical to that as being claimed, the vessel of Anand would be expected to have the same property of being scale phobic, as claimed, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Regarding claims 15 and 16, Anand teaches the microposts to comprise a low energy silane of octadecyltrichlorosilane (OTS) (i.e. octadecylsilane) (Anand, p. 10124, col. 1, par. 2).  
Regarding claims 17 and 18, Anand teaches the surface to comprise micro/nano texture features (Anand, p. 10122, title, col. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anand (Anand, et al., “Enhanced condensation on lubricant-impregnated nanotextured surfaces,” ACS Nano, 6 (11), Oct. 2, 2012, p. 10122-10129), as applied to claim 1 above.
Regarding claims 12 and 13, the limitations of claim 1 have been previously set forth.  Anand exemplifies silicon substrates (p. 10128, col. 1, par. 1 “Methods”), but does not expressly teach the substrate to be a (solid) metal. 
However, Anand also teaches a copper custom fixture fabricated to mount the samples and ensure adequate thermal contact (Anand, p. 10128, col. 1, par. 5).  Thus, it would have been obvious to one skilled in the art to modify the liquid impregnating surface (e.g. of the heat exchanger vessel) to .

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (Smith et al., “Droplet mobility on lubricant-impregnated surfaces,” Soft Matter, 9(6), first published 2/14/2013, p. 1723-2086) and in view of Anand (Anand, et al., “Enhanced condensation on lubricant-impregnated nanotextured surfaces,” ACS Nano, 6 (11), Oct. 2, 2012, p. 10122-10129).
Regarding claims 1, 4, and 10, Smith teaches a surface comprising a stable (i.e. stably contain) impregnated texture with a lubricant (p. 1772-1773), wherein two different lubricants are considered, an ionic liquid (1-butyl-3-methylimidazolium bis(trifluoromethylsulfonlyl)imide (BMIm) and silicone oil (p. 1773, col. 1).  
While Smith does not expressly disclose the energy densities of the impregnating liquids, the examiner notes that Anand may be referenced to disclose that BMIm has an energy density, with respect to vapor (v) and water (w), of 13 and 34 mN/m (i.e. no greater than about 35 mJ/m2, no greater than about 30 mJ/m2), respectively (Anand, p. 10125, Table 1).  Also, as claim 10 recites “silicone oil,” the examiner notes that the silicone oil of Smith meets the limitations of claim 1.  
Smith does not expressly teach the substrate to be comprised by a vessel for use in an industrial process. 
Anand is in the related field of lubricant impregnated nanotextured surfaces and teaches industrial applications, including heat exchange, using impregnated substrates (Anand, p. 10122 and p. 10128).  Motivation for applying these substrates to such processes include for purposes of enhancing heat transfer during condensation (Anand, p. 10122).  
It would have been obvious to one skilled in the art to include the substrate of Smith in a heat exchanger (i.e. vessel) as taught by Anand for purposes of enhancing heat transfer during condensation.  

    PNG
    media_image2.png
    158
    733
    media_image2.png
    Greyscale

Finally, Smith teaches the pinning forces to be imparted by capillary forces (p. 1778).  And also teaches ɸ = a2/(a+b)2 for which a = b= 10 µm for square posts (see Fig. 1b, and p. 1774 col. 2).  The examiner notes that this definition of ɸ is identical to that as disclosed by Applicant regarding the ratio of projected area (Spec., [0098]).  ɸ of Smith is 102/(10+10)2 = 100/400 = 0.25 (i.e. 0.001 ≤ ɸ ≤ 0.25).
Regarding claim 2, as Smith teaches a stably impregnated lubricant liquid (Smith, p. 1773 col. 2, p. 1774, col. 1 ) and self-healing (p. 1772, col.2), the surface of which meets the limitation of the claims as filed.  Consequently, it is the examiner’s position that as the structure of the prior art is identical to that as claimed, the prior art structure would meet the limitation of being sufficiently close to contained the impregnating liquid sufficiently well such that small quantities of impregnating liquid lost due to settling, evaporating, and/or dissolution of the impregnating liquid into one or more phases coming into contact with the surface can be replenished, absent an objective contrary showing. When the claimed and prior art products are identical or substantially identical in structure, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Regarding claim 3, the claim recites that replenishment is achieved via contact with a reservoir comprising the impregnating fluid.  This claim is being interpreted as a statement of intended use as claims 1 and 2 do not positively recite a “reservoir comprising the impregnating liquid” as part of the vessel.  The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP 2111.02 II).  Because the vessel of the prior art is identical to that as being claimed, it would would be capable via contact with a reservoir comprising the impregnating liquid, as claimed, absent an objective contrary showing. 
Regarding claims 5 and 7, as Smith teaches heat exchangers for industrial processes, it would be expected that the water used for condensation would be expected to comprise minerals (i.e. scale forming minerals), and are taught immiscible with the impregnating liquid (abstract).  
Regarding claim 6, the vessel of modified Smith is designed for condensation processes (Anand, p. 10122).   Further, the claim is being interpreted as a statement of intended use as claims 1 and 2 do not recite the solution comprising a scale-forming mineral as part of the vessel.  The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP 2111.02 II).  Because the vessel of the prior is capable of being in contact with a solution comprising a scale-forming mineral, the vessel as claimed does not provide a patentable distinction.  
Regarding claims 8 and 14, Smith teaches the impregnating liquid as a lubricant and the surface to be a nanotextured substrate (Smith, p. 1772, whole document), and be self-healing (p. 1772, col. 2).  The claim further recites, “…wherein the liquid-impregnated interior surface of the vessel is configured, during operation, to come into contact with (or maintain contact with) a salt solution comprising a scale-forming mineral, and wherein the spreading coefficient Sos(w) of the impgrenating lubricant on the substrate in the presence of the salt solution is greater than zero, such that the impregnating fluid fully submerges the textured substrate.”  This limitation is being interpret as a statement of intended use as the presence of a solution comprising a scale-forming mineral is not part of the claimed vessel.  The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP 2111.02  capable of being in contact (and/or maintain contact) with an immiscible, or negligibly miscible, solution comprising a scale-forming mineral, the vessel as claimed does not provide a patentable distinction.  
Finally, the examiner acknowledges the spreading coefficient of the impregnating lubricant as being > 0 with respect to a salt solution Sos(w).  This is the case described by Smith (p. 1773, col. 2, and Fig. 1) for which the entire texture (i.e. substrate/surface) underneath the water droplets would are covered with the oil (i.e. the impregnating lubricant fully submerges the textured substrate, regarding claim 8) (i.e. wherein the impregnating liquid submerges the surface, regarding claim 14). 
Regarding claim 9, the heat exchanger of modified Smith is being interpreted as designed for use in process in which the liquid-impregnated surface of the vessel is in contact with a salt solution comprising a scale-forming mineral, or wherein the vessel contains a salt solution comprising a scale-forming mineral or transfers a salt solution comprising a scale-forming mineral as is being interpreted as an intended usage of the taught heat exchanger.  The intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP 2111.02 II).  Because the heat exchanger of modified Smith is not structurally different from the vessel as claimed by Applicant, the vessel as claimed does not provide patentable distinction over the prior art of record.
Regarding claim 11, Smith does not expressly teach the vessel as being scale-phobic that inhibits scale formation thereupon.  However, as the vessel of modified Smith is identical to that as being claimed, the vessel of modified Smith would be expected to have the same property of being scale phobic, as claimed, absent an objective contrary showing.  When the claimed and prior art products are identical or substantially identical in structure, the prior art products necessarily possess the characteristics of the claimed product (MPEP 2112.01).
Regarding claims 12 and 13, Smith does not expressly teach the surface to comprise a metal, however, Anand teaches a copper custom fixture fabricated to mount the samples and ensure adequate thermal contact (Anand, p. 10128, col. 1, par. 5).  Thus, it would have been obvious to one skilled in the art to modify the liquid impregnating surface (e.g. of the heat exchanger vessel) of modified Smith to comprise a metal such as (solid) copper for the purpose of ensuring adequate thermal contact (Anand, p. 10128, col. 1, par. 4-5).
Regarding claims 15 and 16, Smith teaches the microposts to comprise a low energy silane of octadecyltrichlorosilane (OTS) (i.e. octadecylsilane) (Smith, p. 1773, col. 1, par. 2).  
Regarding claims 17 and 18, Smith teaches the surface to comprise micro/nanotextures (Smith, p. 1772, abstract, whole document).

Response to Arguments
Applicant’s arguments with respect to the Objection of claims 8, 12, and 13 have been considered in view of their amendment and are rendered moot.  The rejections are withdrawn. 
Claims 8 and 12 have been amended to omit the parenthetical statements and are thus now positively recited.  The objections are withdrawn. 
Claim 13 has no unaddressed deficiencies, the objection is thus withdrawn. 

Applicant’s arguments with respect to the rejection under USC 112 of claims 1-6 and 8-18 have been considered in view of their amendment and are rendered moot.  The rejections are withdrawn.  However, the rejection over claim 7 is maintained. 
Regarding claim 1, the claim now recites specifically that the meets and bounds of “stably contain” are to be in context via capillary forces with the matrix of features.  Upon reconsideration, the 
Regarding claims 2 and 4, the rejection is rendered moot upon amendment.  The rejection is overcome.  
Regarding claim 7, the claim has been amended to correct the basis of “a solution,” however still recites “the scale-forming mineral” which lacks antecedent basis.  Therefore, the rejection is maintained.

Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive.
Applicant argues the following:
Regarding USC 102 on p. 8-9, Anand fails to teach each and every limitation including the newly recited 0.001 ≤ ɸ ≤ 0.25.
In regard to this argument, the examiner sets forth an updated rejection upon which Anand is seen to disclose ɸ = 0.25 which reads on the instant filed claim.  For further discussion, see the rejection provided supra. 

Regarding USC 103 on p. 9-10, Smith fails to teach each and every limitation including the newly recited 0.001 ≤ ɸ ≤ 0.25.
In regard to this argument, the examiner sets forth an updated rejection upon which Anand is seen to disclose ɸ = 0.25 which reads on the instant filed claim.  For further discussion, see the rejection provided supra. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C ORTMAN JR. whose telephone number is (571)272-0948.  The examiner can normally be reached on Mon-Tue 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Gerard Higgins/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/KEVIN C ORTMAN JR./Examiner, Art Unit 1782